PER CURIAM.
The state brings these consolidated appeals from a final summary judgment entered in favor of appellees in a civil forfeiture case, and from the trial court’s order taxing costs against the state. We affirm the final summary judgment, in which the trial court concluded that forfeiture of homestead property under the Florida RICO Act was prohibited by Article X, section 4 of the Florida Constitution. Butterworth v. Caggiano, 605 So.2d 56 (Fla.1992). We also affirm the trial court’s order taxing costs against the state pursuant to section 57.041, Florida Statutes (1989).
AFFIRMED.
WARNER and FARMER, JJ., and DIMITROULEAS, WILLIAM P., Associate Judge, concur.